George Sladovich, Sr., and his son, George Sladovich, Jr., sue the defendant Homestead Society and the notary of said society in solido for the sum of "$15,000 actual and $35,000 exemplary damages," upon an alleged state of facts which constitutes their
version of the transactions recited at length in the opinion handed down by this court in Eureka Homestead Society v. George Sladovich et al., 161 La. 265, 108 So. 477; said suit being No. 136947 of the docket of the civil district court for the parish of Orleans, *Page 641 
and being referred to and made part of the petition herein.
Their said version of the facts, and the conclusion which they draw therefrom, are that said society and said notary were guilty of certain gross frauds and malpractices, intended to defraud plaintiffs out of that certain real estate involved in said controversy; wherefore they suffered alleged damages as aforesaid.
But since the record of that case is made part of the petition herein, it follows that the facts therein found by this court are to be taken as the actual facts on which plaintiffs must base their cause of action, if any.
And, upon the actual facts thus found, we agree with the trial judge that plaintiffs have no right of action whatever against these defendants. Cf. Sladovich v. Eureka Homestead Society,161 La. 270, 108 So. 478.
                                 Decree.
The judgment appealed from is therefore affirmed.